Order, Supreme Court, New York County (Blangiardo, J.), entered May 2, 1980, denying defendants’ motion to dismiss plaintiff’s complaint, unanimously reversed, on the law, without costs, and defendants’ motion to dismiss granted. This action sounding in libel has its genesis in a prior action by plaintiff against her former husband for child support arrears. In the answer to that earlier complaint the former husband, represented by the codefendant, Irving Lederman, alleged in an affirmative defense in substance that plaintiff had lived an immoral life and had raised the children in an immoral and unduly permissive environment. The defendants moved to dismiss the complaint on the ground that these allegations, having been made in the course of a judicial proceeding, were privileged. Special Term denied the motion to dismiss. We disagree and reverse the order appealed from and grant the motion to dismiss. The principle is well established that oral and written defamation is privileged when made in the course of judicial proceedings if the statements are material or pertinent to the issues. (Feldman v Bernham, 6 AD2d 498, affd 7 NY2d 772.) It has been authoritatively held that the privilege, which extends to both the lawyer and the client (People ex rel. Bensky v Warden of City Prison, 258 NY 55, 60) “embraces anything that may possibly be pertinent” (Andrews v Gardiner, 224 NY 440, 445). Applying this controlling standard, we are persuaded that the statements charged as actionable here are privileged notwithstanding their doubtful legal merit. Concur — Sandler, J. P., Sullivan, Ross, Carro and Bloom, JJ.